United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
INTERNAL REVENUE SERVICE, Ogden, UT,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1023
Issued: August 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated March 22 and June 23, 2006 that denied her claim and a
December 29, 2006 decision that denied her request for a hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an employment-related injury; and (2) whether the Office properly denied appellant’s
request for a hearing.
FACTUAL HISTORY
On January 3, 2006 appellant, then a 50-year-old tax examining technician, filed a Form
CA-2, occupational disease claim, alleging that repetitive motions at work including handling
heavy documents and pulling staples caused right arm carpal tunnel syndrome and nerve
damage. She first realized that she had the condition on August 2, 2005 and noted that she had

undergone surgery. Appellant also filed a Form CA-7, claim for compensation, for the period
December 1 through 24, 2005. By letters dated June 6, 2006, the Office informed appellant of
the evidence needed to support her claim and requested that the employing establishment
respond.
Appellant submitted medical evidence including an unidentified medical report dated
July 13, 2005 that noted complaints of left-sided neck, shoulder and arm pain and low back pain.
In a July 25, 2005 report, Alan Bybee, a physician’s assistant, diagnosed neck pain, right arm
paresthesia and right wrist tendinitis. In reports dated July 28 and August 5, 2005, Dr. John M.
Hemmersmeier, Board-certified in family medicine, noted appellant’s complaints of bilateral
hand pain and numbness. He found hand and shoulder tenderness on physical examination and
diagnosed bilateral hand pain consistent with osteoarthritis and recommended rheumatology
consult. In an August 23, 2005 report, Dr. A. Nadim Al-Sadat, a Board-certified neurologist,
noted appellant’s complaints of neck pain radiating down her right arm, right hand pain and
numbness radiating to her elbows, left hand complaints and low back pain radiating down her
left leg. He recommended electromyography (EMG). A September 1, 2005 EMG was
interpreted by Dr. Al-Sadat as abnormal, demonstrating evidence of right ulnar neuropathy
across the elbow, mild carpal tunnel syndrome on the left and no electrodiagnostic evidence of
carpal tunnel syndrome on the right.
By report dated September 8, 2005, Dr. Bruce E. Thomas, Board-certified in orthopedic
surgery, noted that appellant was seen for shoulder, elbow and wrist pain. He stated that she
reported that she was injured due to repetitive duties at work but that she did not elaborate.
Dr. Thomas diagnosed right cubital tunnel syndrome, right rotator cuff tendinitis or impingement
and mild left carpal tunnel syndrome. In a November 2005 treatment note, he advised that
surgery was planned. By report dated December 1, 2005, Dr. Thomas diagnosed right cubital
tunnel syndrome and requested that appellant work modified duty. On January 5, 2006 he noted
that he had performed a right ulnar nerve transposition and right carpal tunnel release on the
right. Dr. Thomas checked the “yes” box, indicating that the condition was employment related,
noting “repetitive motion” as a comment. He continued to provide follow-up treatment for her
arm surgery and treatment for her shoulder condition.
By report dated January 5, 2005, Dr. Gregory A. Benbow, an osteopath who is Boardcertified in family medicine and an employing establishment physician, noted appellant’s diffuse
and chronic complaints. He noted that her physician diagnosed cubital tunnel syndrome on the
right and that the EMG did not demonstrate carpal tunnel syndrome on the right. The employing
establishment also provided a job description and unsigned answers to Office questions.
In a decision dated March 22, 2006, the Office denied the claim on the grounds that the
medical evidence was insufficient to establish causal relationship.
On May 24, 2006 appellant requested reconsideration and provided a statement in which
she stated that since the beginning of 2005 she had been in document production. She described
her job duties which included stamping numerous documents by hand, pulling heavy duty staples
and editing many records. Appellant stated that she had had no previous problems with her
hands. In a March 30, 2006 report, Dr. Thomas noted a significant improvement in her shoulder.
On May 3, 2006 he described appellant’s job duties and recommended that she not return to

2

repetitive work.1 In a May 21, 2006 report, Mr. Bybee opined that appellant’s carpal tunnel and
elbow pain were secondary to a change of work.
By decision dated June 23, 2006, the Office denied modification of the March 22, 2006
decision. On November 20, 2006 her requested a hearing, and in a December 29, 2006 decision,
the Office denied her hearing request. The Office noted that, as appellant had previously
requested reconsideration, she was not entitled to a hearing as a matter of right and further
denied the request on the grounds that the issue in the case could be fully addressed by
requesting reconsideration with the Office.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
1

Dr. Thomas described her job as “a great amount of repetitive work” in which she used a large instrument for
numbering and that she would process 10 to 20 packs of documents that included 25 to 50 documents each in an
eight-hour shift, five days a week. This entailed taking apart stapled documents that were anywhere from one to
four inches thick.
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee).

5

Solomon Polen, 51 ECAB 341 (2000).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained employment-related right carpal tunnel syndrome or nerve damage. The Board
initially notes that Mr. Bybee’s reports are not competent medical evidence as a physician’s
assistant is not considered a physician under the Act.9 While Dr. Hemmersmeier noted
appellant’s complaints of hand pain and numbness and Dr. Al-Sadat advised that she had
abnormal EMG findings, neither physician addressed the cause of her condition. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.10 Furthermore, the EMG advised that
there was no electrodiagnostic evidence of right carpal tunnel syndrome. The reports of
Dr. Hemmersmeier and Dr. Al-Sadat are therefore insufficient to meet appellant’s burden of
proof.
Dr. Thomas, who performed nerve transposition surgery and carpal tunnel release on the
right, provided a January 5, 2006 attending physician’s report in which he checked the “yes” box
indicating that appellant’s right upper extremity condition and surgery were employment related
and provided a comment “repetitive motion.” It is well established that the checking of a box
“yes” in a form report, without additional explanation or rationale, is of diminished probative
value and insufficient to establish causal relationship.11 While Dr. Thomas provided a brief
comment in explanation, to establish causal relationship, a claimant must submit a physician’s
report in which the physician reviews the employment factors identified by the claimant as
causing the claimed condition and, taking these factors into consideration as well as findings
upon examination, state whether the employment injury caused or aggravated the diagnosed
conditions and present medical rationale in support of his or her opinion.12 In a May 3, 2006
report, Dr. Thomas merely advised that appellant should not return to repetitive work and did not

7

Id.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Ricky S. Storms, 52 ECAB 349 (2001).

10

Willie M. Miller, 53 ECAB 697 (2002).

11

Joan R. Donovan, 54 ECAB 615 (2003).

12

D.D., 57 ECAB ____ (Docket No. 06-1315, issued September 14, 2006).

4

provide a cause of any diagnosed condition.13 His opinion is therefore insufficient to establish
causal relationship.
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and such relationship must be supported with
affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant.14 The medical evidence in this case is
insufficient to establish that appellant has an employment-related right carpal tunnel syndrome or
nerve damage.
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought. If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.15 The Board has held that the Office, in its broad
discretionary authority in the administration of the Act, has the power to hold hearings in certain
circumstances where no legal provision was made for such hearings and that the Office must
exercise this discretionary authority in deciding whether to grant a hearing.16 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.17
ANALYSIS -- ISSUE 2
In this case, in its December 29, 2006 decision, the Office denied appellant’s request for a
hearing on the grounds that she had previously requested reconsideration with the Office. The
Board finds that the Office properly found that appellant was not, as a matter of right, entitled to
a hearing since she had previously requested reconsideration on May 24, 2006. While the Office
also has the discretionary power to grant a hearing request when a claimant is not entitled to a
hearing as a matter of right, the Office, in its December 29, 2006 decision, properly exercised its
discretion by stating that it had considered the matter in relation to the issue involved and had
denied appellant’s request on the basis that the issue in this case could be addressed through a
13

Willie M. Miller, supra note 10.

14

Patricia J. Glenn, 53 ECAB 159 (2001).

15

Claudio Vazquez, 52 ECAB 496 (2001).

16

Marilyn F. Wilson, 52 ECAB 347 (2001).

17

Claudio Vazquez, supra note 15.

5

reconsideration application. The Board has held that, as the only limitation on the Office’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deduction from established facts.18 In the present case, the evidence of record
does not indicate that the Office committed any act in connection with its denial of appellant’s
hearing request which could be found to be an abuse of discretion. Appellant retains the right to
request reconsideration with the Office.19
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty causally related to factors of employment. The
Board further finds that the Office properly denied her request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 29, June 23 and March 22, 2006 be affirmed.
Issued: August 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

See Claudio Vazquez, supra note 15; Daniel J. Perea, 42 ECAB 214, 221 (1990).

19

20 C.F.R. § 10.607.

6

